Citation Nr: 0616263	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service connected right ear 
otitis media and externa.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service connected right ear otitis 
media and externa.

3.  Entitlement to service connection for left ear otitis 
media, to include as secondary to service connected right ear 
otitis media and externa.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1954 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was previously before the Board and was remanded in June 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Turning first to the issue of service connection for 
bilateral hearing loss, the Board notes that the February 
2003 VA examination report includes the examiner's opinion 
that it is less likely than not that the veteran's current 
hearing loss is related to his active duty service.  However, 
the December 2003 letter from Dr. Ligon includes an opinion 
that the veteran's current hearing loss is related to both 
his active duty service and the service connected right ear 
disability.  It does not appear that either the February 2003 
VA examiner or Dr. Ligon had access to the veteran's service 
medical records.  Under these circumstances, the Board finds 
that another VA examination is warranted, which includes an 
opinion based upon a review of the relevant evidence in the 
claims file, to determine the etiology of the veteran's 
current hearing loss.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

As to the issue of left ear disability, the Board notes that 
the February 2003 VA examination report does not directly 
address the veteran's left ear disability claim, although it 
is noted in that report that there was no infection present 
in either ear at the time of the examination.  Private 
medical records, specifically the December 2003 letter from 
Dr. Ligon, include notations that the veteran has complained 
of and received treatment for left ear disabilities 
subsequent to service.  The Board finds that the new VA 
examination should determine if the veteran currently has any 
left ear disease and, if so, whether it is at least as likely 
as not that it is linked to service or to the veteran's 
service connected right ear disease (otitis media and 
externa).  The examination should also address the question 
of whether the veteran has tinnitus and, if so, whether it is 
linked to service or to the service connected right ear 
disability. 

There is an additional reason that warrants further 
development of the veteran's claims for service connection.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
As these questions are involved in the present appeal, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that an 
effective date for the award of benefits will be assigned if 
service connection is granted for any of the disabilities at 
issue, and also includes an explanation as to the type of 
evidence needed to establish ratings.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded VA 
audiology and ENT examinations.  It is 
imperative that the veteran's claims file 
be made available to the examiners for 
review in connection with the 
examination, with particular attention 
paid to the February 2003 VA examination 
report and the December 2003 letter from 
Dr. Ligon.  The ENT examiner should be 
asked to address whether the veteran has 
current hearing loss in either ear or 
disease in the left ear.  If so, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any hearing 
loss or left ear disease that is present 
is etiologically related to any incident 
of or finding recorded during service; or 
was caused or aggravated by the veteran's 
service-connected otitis media and 
externa of the right ear.  If no left ear 
disability is found on examination, the 
examiner should expressly state.

The clinician is also asked to address 
whether the veteran has a current 
diagnosis of tinnitus and, if so, whether 
it is at least as likely as not (50 
percent or greater probability) that it 
is etiologically related to any incident 
of or finding recorded during his active 
duty service; or was caused or aggravated 
by the veteran's service-connected otitis 
media and externa of the right ear.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The RO should then review the 
expanded record and readjudicate the 
claims.  If any of the claims are not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


